Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 18, 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the channel has mechanical retaining features that are capable of retaining a majority of the photocurable dental material within the tray”, however the specification attributes the retention to the walls of the tray rather than the mechanical retaining features (“the impression is contained in the tray dimension by the external wall of the tray” page 18, lines 4-5 of the present specification).  The mechanical retaining features are instead cited to eliminate the need for adhesive (“to eliminate the need for tray adhesive” and “to create a highly retentive layer at the bottom of the impression tray plate” page 17, lines 26-27 and page 18 line 1; emphasis added to show that the retentive features only retain a layer of the material at the bottom and it is the walls that retain the rest within the tray form.  It is therefore unclear exactly what is being structurally claimed by this limitation since the mechanical retention features 100 can only contain a bottom portion of the material and not a majority as claimed.  For purposes of examination, art has been provided showing retention features that aid in keeping material within a tray.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 18, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kipke (US 5,487,662) in view of Wang (US 4,553,936) and further in view of Tucker (US 5,890,895).
Kipke shows a dental tray system comprising a dental tray having a body having at least one channel for receiving a quantity of photocurable dental material (Fig. 5-7 for instance), and a light conductor (150 and portion between 150 and light source), and a light engine having at least one battery and at least one light source (154), wherein the light source is capable of connecting to the dental tray such that the light source is optically coupled to the light conductor (to transmit light), and wherein the conductor extends along the body and oriented toward internal and external portion of a dental arch to allow for adequate curing of the dental material in the body and the dental material that overflows outside the body (conductor is shown at the occlusal area of the tray allowing for direction of light on both sides of the teeth to fully cure the impression material), the light conductor includes a light pipe (optical fibers/pipes as seen in Fig. 7) that is sandwiched between an upper and lower portion of the body that are integrally connected so they will not separate (Fig. 7 shows an upper portion above the light pipe at 156, 158 and lower portion below the light pipe; Fig. 6 shows the integral mouthpiece as a whole that may be repeatedly autoclaved).  With respect to claims 2, 4-5, the tray is reusable, disposable, or autoclavable (any item is considered disposable; Kipke shows “autoclaveable” and therefore reusable).  With respect to claims 6-7, the light source is directly coupled to, but not in direct contact with the light conductor (Fig. 5; col. 8, lines 8-14 discuss the connection and the light source/conductor being “optically coupled”).  With respect to claim 8, the light conductor includes a light pipe (optical fibers/pipes as seen in Fig. 7).  With respect to claim 9, use of a photocurable dental material that is activated upon exposure to light for curing is permitted by the structure of Kipke.  With respect to claim 10, the light source is an LED (“light emitting diodes”).  With respect to claim 11, wherein the light engine is rechargeable (“rechargeable battery”).  With respect to claim 12, the dental tray is a single arch tray having mechanical retaining features to retain a majority of the photocurable material within the tray (Fig. 5-6 within the trough).  With respect to claim 18, further including dispersing features (layer 160 for instance).  With respect to claim 21, the dental tray is configured to place a photoactivated solution onto a patient’s teeth and then apply the appropriate wavelength to a location where the solution was placed (capable of use in this manner since the solution is not positively recited and the LEDs can emit a wavelength for curing).  With respect to claim 22, that the light pipe is molded is considered product by process where only the resulting light pipe made of plastic is at issue (Kipke’s light pipe/optical fiber is plastic).  
Kipke discloses the device as previously described above, but fails to show a liner that is pre-filled with photocurable dental material placed into the channel.  The Office takes official notice that use of liners of impression material are well known in the art such as for improving reusability of the trays or for limiting adhesion between the dentition and impression material.
However, Kipke fails to show wherein the upper portion has mechanical retaining features that are capable of retaining a majority of the photocurable dental material within the tray (also see 112 above).
Wang similarly teaches a device for taking an impression wherein retentive features are included (30; Fig. 2) capable of retaining a majority of the photocurable dental material within the tray (col. 5, lines 4-23 for instance). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke’s device by including the retentive features of Wang in order to aid in retaining impression material within the channel and help hold it there once cured.
Kipke/Wang discloses the device as previously described above, but fails to show the mechanical retention features are holes, dovetail slots, or T-slots that form a retentive layer at the bottom of the channel.
Tucker similarly teaches an impression tray wherein the mechanical retention features are holes that allow for the forming of a retentive layer at the bottom of the channel (Fig. 5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kipke/Wang’s device by including the holes/retention means as taught by Tucker in order to provide a stronger interlocking between the impression material and tray, and to direct excess material away from the dentition. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues the 112 issue, but then cites page 17-18 which supports the previous and present 112 rejection.  Citations from this cited portion have been provided in the 112 to increase clarity.  From the specification, it is not just the mechanical features 100 that keep the majority of material within the tray, but a combination of the walls and the retention features.  Without the walls and just the retention features, a majority of the material would fall away to the sides.  Wang was incorporated to show what was believed to best represent the current claims, in that retention features 30 of Wang are provided at the top of the tray to therefore retain a majority of the material within the tray.
It is therefore unclear what Wang is missing with respect to the presently rejected claims.
New claims 23-24 reciting the specific retention means have been addressed with the Tucker reference, which discloses the newly claimed structure and appears to show a very similar configuration as Fig. 49 of the present specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NELSON whose telephone number is (571)270-5898.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EDT.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, at (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW M NELSON/Primary Examiner, Art Unit 3772